Citation Nr: 1134519	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-41 838	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for residuals of arachnoiditis, including cerebral cysts with symptoms involving headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability, and altered temperature sensation in the hands.

2.  Entitlement to specially adapted housing assistance or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from February 1980 to April 1988.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In a January 2008 rating decision, the RO denied a disability rating higher than 20 percent for residuals of arachnoiditis and denied claims for service connection for cerebral cysts, a cervical spine condition, vertigo, and headaches.  In an August 2009 rating decision, however, the RO granted service connection for cerebral cysts as part of the disability due to arachnoiditis.  The RO also determined this disability was manifested by recurrent headaches, vertigo, fatigue, neck pain with limitation of motion (in reference to the cervical spine condition), temperature instability, and altered temperature sensation in the hands.  The RO accordingly assigned a higher 30 percent rating for this aggregate disability retroactively effective from December 11, 2006, the date of receipt of this claim.  So the issue now on appeal concerns whether the Veteran is entitled to an even higher rating, meaning a rating  higher than 30 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a Veteran is seeking the highest possible rating unless he specifically indicates otherwise).

The RO also, in the interim, issued a March 2009 rating decision denying the Veteran's claim of entitlement to specially adapted housing assistance or a special home adaptation grant.  He appealed that decision by filing a timely notice of disagreement (NOD) in March 2010 and, after receiving a statement of the case (SOC) in December 2010, by also filing a timely VA Form 9 (substantive appeal) in January 2011.  See 38 C.F.R. §§, 20.200, 20.201, 20.202, 20.300, 20.302, etc (2010).

In June 2011, as support for his increased-rating claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

It is also worth mentioning that the Veteran had been in receipt of a total disability rating based on individual unemployability (TDIU) from October 9, 2002, until December 11, 2006.  The RO apparently terminated the TDIU on December 11, 2006, since that also was the effective date that the Veteran's 
service-connected disabilities met the criteria for a 100 percent schedular rating.  In discontinuing the TDIU as of that date, the RO reasoned that no additional disability compensation may be paid when a total schedular disability rating is already in effect.  On June 7, 1999, VA's General Counsel had issued VA O.G.C. Prec. Op. No. 6-99 addressing questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating was already in effect for one or more service- connected disabilities.  Essentially, that OGC precedent opinion had held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in that OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Bradley decision recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  The Board therefore is referring this matter to the RO for any additional consideration warranted.

And as for the claims currently at issue on appeal to the Board, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.



REMAND

The Board finds that additional evidentiary development is needed before it may properly adjudicate the claims currently at issue on appeal.  In particular, the Board finds that the Veteran's arachnoiditis and associated symptoms, including his cerebral cysts, should be rated separately, not in the aggregate or in combination, which likely requires additional examinations to assess the severity of each individual component of his disability.  A VA examination also is needed to determine whether he meets the requirements for specially adapted housing assistance or a special home adaptation grant.

The Veteran's arachnoiditis and associated residuals have been rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8025, by analogy to Myasthenia Gravis.  When there is a diagnosis of a condition not listed in VA's rating schedule, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.

Myasthenia Gravis is a disorder of the neuromuscular function due to the presence of antibodies to acetylcholine receptors at the neuromuscular junction; characteristics include muscular fatigue and exhaustion tending to fluctuate in severity, without sensory disturbance or atrophy.  It may be restricted to one muscle group or become generalized with severe weakness and sometimes ventilator insufficiency.  It may affect any muscle of the body, but especially those of the eyes, face, lips, tongue, throat, and neck.  Dorland's Illustrated Medical Dictionary 1205 (30th ed. 2003).

The Veteran and his representative argued during the recent June 2011 hearing that the disability would be more appropriately rated under another diagnostic code, such as DC 8019 for cerebrospinal epidemic Meningitis, because the type of symptoms and impairment the Veteran has is more commensurate with a rating under this other diagnostic code.  And in light of this textbook definition of Myasthenia Gravis, it does not appear his disability is best rated under DC 8025.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").  See, too, Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating any change in diagnostic code must be specifically explained).

It also appears this disability causes distinct functional impairments that should be rated separately under different diagnostic codes.  For example, the Veteran's headaches could be rated separately under DC 8100 (migraine headaches), his pain and limitation of motion of the cervical spine under DC 5242 (degenerative arthritis of the spine), his fatigue under DC 6354 (chronic fatigue syndrome), and his vertigo under DC 6204 (peripheral vestibular disorders).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that it is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit ratings under several diagnostic codes and not violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14).

As separate ratings are required where there are separate functional impairments, the RO/AMC should be given the initial opportunity - as the agency of original jurisdiction (AOJ), to determine whether these disorders should be set apart from one another and rated accordingly as separate individual disabilities rather than as one collective disability.  When asked about this during the recent June 2011 hearing, the Veteran and his representative indicated they are not necessarily requesting separate ratings for each component of this disability, but that additional compensation is warranted, regardless, if one recognizes the disability is more appropriately rated under another diagnostic code.  The RO/AMC needs to make this determination in the first instance, not the Board, to avoid potentially prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (before the Board may address a question that has not been decided by the RO, the Board must determine whether the Veteran has been given adequate notice of the need to submit evidence or argument on that question, and an opportunity to address the question at a hearing, and, if not, whether the Veteran is prejudiced thereby).  Moreover, this determination may require first having him reexamined to address the severity of each individual component of his disability.  The record is inadequate and the need for a more contemporaneous examination occurs when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The Veteran also contends he is unable to get around without the aid of a cane or walker due to his service-connected disabilities, particularly the severe paralysis of the right sciatic nerve causing foot drop.  He maintains that he requires several home improvements and accommodations and, therefore, believes he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing or special home adaptation.  A VA examination and opinion are needed, however, to determine whether he meets the applicable criteria.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) The loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a Veteran who is entitled to VA compensation for a permanent and total service-connected disability if:  (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  This assistance will not be available to any Veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

As already mentioned, the Veteran has a 100-percent schedular rating for his service-connected disabilities, which are:  (i) severe incomplete paralysis of his right sciatic nerve, rated 60-percent disabling; (ii) mood disorder, rated 50 percent; (iii) status post intervertebral disc disease of the lumbar spine, status post laminectomy, rated 40 percent; (iv) residuals of arachnoiditis, including cerebral cysts with symptoms involving headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability, and altered temperature sensation in hands, rated 30 percent; (v) neuritis of the left sciatic nerve, rated 10 percent; (vi) a tender scar due to the laminectomy, rated 10 percent; and (vii) hypertrophy of extensor digitorium brevis muscle of the right foot, rated zero percent.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Have the Veteran reexamined to reassess the severity of his arachnoiditis and associated residuals, including especially each individual component of this disability, i.e., the cerebral cysts with symptoms of headaches, neck pain, vertigo, temperature instability, fatigue, and altered temperature sensation in his hands.  

Also determine whether his service-connected disabilities have resulted in:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the 

functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the anatomical loss or loss of use of both hands.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.

The term "loss of use" of a hand or foot means no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

2.  Upon completion of this examination, determine whether separate ratings are warranted the Veteran's arachnoiditis and associated residuals, that is, individual compensation for the cerebral cysts with symptoms involving headaches, vertigo, fatigue, neck pain and limitation of motion, temperature instability, and altered temperature sensation in hands.  In making this determination, the RO/AMC should consider whether separate ratings are warranted for each of these symptoms - for example, whether a separate rating is warranted for the headaches under DC 8100, a separate rating for the limitation of motion of the cervical spine under DC 5242, a separate rating for the chronic fatigue syndrome under DC 6354, and a separate rating for the vertigo under DC 6204.  Consider, as well, whether the disability (even if rated collectively, as a whole) is better evaluated under another diagnostic code such as DC 8019, etc.

Also readjudicate the claim of entitlement to specially adapted housing assistance or a special home adaptation grant.

If either claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


